Case 1:21-cv-00797-MN Document 13 Filed 08/10/21 Page 1 of 2 PageID #: 163




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



Golden IP LLC,
                                                            Case No. 1:21-cv-00797-MN
       Plaintiff,
                                                            Patent Case
       v.
                                                            Jury Trial Demanded
Vimeo.com, Inc.,
       Defendant.




                    JOINT STIPULATION AND ORDER OF DISMISSAL
      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Golden

IP LLC (“Plaintiff”) and Defendant Vimeo.com, Inc. (“Defendant”) submit this Joint Stipulation

and Order of Dismissal in the above-captioned action. All of the claims Plaintiff raised in the

case, and all claims that it reasonably could have raised, are dismissed with prejudice.

Defendant’s counterclaims are dismissed without prejudice. Each party shall bear its own costs

and expenses relating to this litigation.

GAWTHROP GREENWOOD, PC                            FISH & RICHARDSON P.C.

/s/David W. deBruin                               /s/Jeremy D. Anderson
David W. deBruin (No. 4846)                       Jeremy D. Anderson (No. 4515)
3711 Kennett Pike, Suite 100                      222 Delaware Avenue, 17th Floor
Wilmington, DE 19807                              Wilmington, DE 19801
Phone: 302-777-5353                               Phone: (302) 658-5070
ddebruin@gawthrop.com                             janderson@fr.com

Attorney for Plaintiff                           Attorneys for Defendant
Golden IP LLC                                    Vimeo.com, Inc.


Dated: August 10, 2021
Case 1:21-cv-00797-MN Document 13 Filed 08/10/21 Page 2 of 2 PageID #: 164




    SO ORDERED this                     day of            2021.




                                          ___________________________
                                          United States District Judge




                                    2
